Citation Nr: 0514760	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  00-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1981 to September 
1984 with 16 years, one month, and 26 days of prior active 
service.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

The veteran served in Vietnam beginning on 9 January 1968 
with the 14th Field Maintenance Squadron at Nha Trang Air 
Base.  An April 2004 response from the U.S. Armed Services 
Center for Research of Unit Records indicates that military 
records show that there was an attack on the city of Nha 
Trang on 30 January 1968 at which time Specialist Fourth 
Class Marcello Lofara was killed.  In addition, service 
medical records have shown that a bull injured the veteran in 
September 1979.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  In 
this case, in view of the fact that additional stressor 
verification has been obtained, the veteran should be 
afforded another VA psychiatric examination.
 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a complete VA psychological 
evaluation prior to a VA psychiatric 
examination by an examiner who has not 
previously examined the veteran.  It is 
imperative that the psychiatrist and 
psychologist review the entire claims 
folder prior to the examinations so that 
all disability may be viewed in relation 
to its history.  The psychiatrist should 
render an opinion as to whether it is at 
least as likely as not that the veteran 
currently suffers from PTSD resulting 
from either of the two verified stressors 
(the 30 January 1968 attack on the air 
base at Nha Trang and/or the September 
1979 injury stemming from an attack by a 
bull).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based, discuss the etiology of the 
veteran's PTSD, and provide all factors 
upon which the diagnosis was made.  In 
answering this question, the examiner 
must use the standard of proof provided 
by the Board and complete reasons and 
bases for the requested medical opinion 
must be provided as part of the report of 
examination.  

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including all regulations applicable to 
the rating criteria for the spine.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




